Title: Enclosure: List of Wine and Food Ordered from Stephen Cathalan by Thomas Jefferson and Thomas Jefferson Randolph, [ca. 6 June 1817]
From: Jefferson, Thomas
To: 


            
              
                 
				  ca. 6 June 1817
              
              Vin de Perpignan de M. Durand. 100. gallons, en double futaille.
              Vin de Ledanon. 100. bottles. say, one hundred.
              Vin de Nice de Bellet. 200. bottles. say, two hundred.
              best Olive oil. 5. gallons in bottles.
              Maccaroni 100. ℔.
              Raisins. 50. ℔. those of Smyrna, sans pepins, would be preferred.
              Anchovies. 1. doz. bottles.
              the above are for Th:
				  Jefferson
            
            
              The following articles are for Thomas J. Randolph.60. gallons of Vin de Perpignan of M. Durand, in double casks.
              100. bottles vin de M. Bergasse of the quality of Bordeaux claret.
              50. ℔ Maccaroni.
            
           